Exhibit 99.1 FOR IMMEDIATE RELEASE: FOR MORE INFORMATION CONTACT: November 1, 2007 Tony Davis 318.388.9525 tony.davis@centurytel.com CenturyTel Reports Third Quarter Earnings Monroe, La… CenturyTel, Inc. (NYSE: CTL) announces operating results for third quarter 2007. · Operating revenues, excluding nonrecurring items, were $708.3 million compared to $619.2 million for third quarter 2006. Reported under GAAP, third quarter 2007 operating revenues were $708.8 million. · Net income, excluding nonrecurring items, was $108.1 million compared to $77.9 million in third quarter 2006. Reported under GAAP, third quarter 2007 net income was $113.2 million. · Diluted earnings per share, excluding nonrecurring items, was $.97 compared to $.66 in third quarter 2006.Reported under GAAP, third quarter 2007 diluted earnings per share was $1.01. · Free cash flow (as defined in the attached financial schedules), excluding nonrecurring items, was $167.3 million in third quarter 2007 compared to $125.5 million in third quarter 2006. · Under the recently approved $750 million share repurchase program, 786,000 shares were repurchased and retired for $36.4 million during the quarter. Third Quarter Highlights (Excluding nonrecurring items) (In thousands, except per share amounts and customer units) Quarter Ended 9/30/07 Quarter Ended 9/30/06 % Change Operating Revenues Operating Cash Flow (1) Net Income Diluted Earnings Per Share Average Diluted Shares Outstanding Capital Expenditures $ 708,306 363,005 108,137 .97 112,229 77,445 $ 619,186 301,693 77,928 .66 120,448 82,579 14.4 20.3 38.8 47.0 (6.8) (6.2) % Access Lines (2) High-speed Internet Customers 2,171,000 530,000 2,124,000 340,000 2.2 55.9 % % (1) Operating Cash Flow is a non-GAAP financial measure. A reconciliation of this item to comparable GAAP measures is included in the attached financial schedules. (2) Quarter ended 9/30/2007 access lines and high-speed Internet customers include the effects of our April 2007 Madison River acquisition. Excluding the effects of this acquisition, access lines decreased 5.4% and high-speed Internet customers increased 38.8%. “CenturyTel achieved over $167 million in free cash flow during the third quarter and we expect to generate record free cash flow for full year 2007,” Glen F. Post, III, chairman and chief executive officer, said. “Nearly 40% year-over-year growth in high-speed Internet customers, the acquisition of the Madison River properties, and the recognition of access revenue settlements drove solid financial results for the quarter.” Operating revenues, excluding nonrecurring items, for third quarter 2007 were $708.3 million compared to $619.2 million in third quarter 2006. Revenue increases aggregating $106 million resulted primarily from $49 million in revenue contribution from the Madison River properties, $42 million related to adjustments to recognize prior period revenue settlements, and $15 million from an increase in high-speed Internet customers in our legacy markets. These increases more than offset revenue declines of $18 million attributable to lower access revenues and access line losses. Operating expenses, excluding nonrecurring items, increased 7.7% to $481.9 million from $447.6 million in third quarter 2006, primarily due to operating costs associated with the Madison River properties acquired earlier this year. Excluding costs associated with the Madison River properties, operating expenses decreased in third quarter 2007 compared to third quarter 2006, primarily due to lower depreciation expense associated with fully depreciated assets, reduced personnel expenses and lower expenses under our amended satellite television agreement. These decreases more than offset an increase associated with growth in high-speed Internet customers. Operating cash flow, excluding nonrecurring items,increased to $363.0 million from $301.7 million in third quarter 2006, primarily due to the recognition of prior period revenue settlements during third quarter 2007 and the contribution of the Madison River properties. For third quarter 2007, CenturyTel achieved an operating cash flow margin of 51.2% versus 48.7% in third quarter 2006. “We remain focused on being the leading provider of broadband products and services to customers in our markets,” Post said. “We added more than 29,000 broadband customers during the third quarter and ended the quarter with more than 29% penetration of broadband-enabled lines.” Net income, excluding nonrecurring items, was $108.1 million in third quarter 2007 compared to $77.9 million in third quarter 2006. This increase was primarily driven by the after-tax impact of the prior period revenue settlements discussed above.Diluted earnings per share, excluding nonrecurring items, was $.97 for third quarter 2007, a 47.0% increase from the $.66 reported in third quarter 2006. This increase was drivenby the higher net income and a 6.8% decline in average diluted shares outstanding as a result of share repurchases since third quarter 2006. For the first nine months of 2007, operating revenues, excluding nonrecurring items, increased to $1.948 billion from $1.838 billion for the same period in 2006. Operating cash flow, excluding nonrecurring items, was $970.1 million for the first nine months of 2007 compared to $896.5 million a year ago. Net income, excluding nonrecurring items, was $264.4 million in the first nine months of 2007 compared to $223.6 million during the same period in 2006.Diluted earnings per share, excluding nonrecurring items, was $2.34 during the first nine months of 2007 compared to $1.84 in the first nine months of 2006. Under generally accepted accounting principles (GAAP), net income for third quarter 2007 was $113.2 million compared to $76.3 million for third quarter 2006 and diluted earnings per share for third quarter 2007 was $1.01 compared to $.64 for third quarter 2006. Third quarter 2007 net income and diluted earnings per share reflect a net after-tax charge of $1.4 million ($.01 per share) related to a reduction in workforce during the quarter and a net after-tax gain of $6.4 million ($.06 per share) from the sale of a non-core asset. Third quarter 2006 net income and diluted earnings per share reflect a net after-tax charge of $1.6 million ($.01 per share) related to a reduction in workforce. Net income under GAAP for the first nine months of 2007 was $303.3 million compared to $297.8 million for the first nine months of 2006 and diluted earnings per share for the first nine months of 2007 was $2.68 compared to $2.44 for the first nine months of 2006. See the accompanying financial schedules for detail of the Company’s nonrecurring items for the nine months ended September 30, 2007 and 2006. Outlook.For fourth quarter 2007, CenturyTel expects total revenues of $645 to $655 million and diluted earnings per share of $.66 to $.71. As a result of better than anticipated third quarter performance, the Company has increased and narrowed the range of anticipated full year 2007 diluted earnings per share guidance from $2.90 to $3.00 to $3.00 to $3.05. CenturyTel expects to provide full year 2008 earnings per share guidance in February 2008. However, there are a couple of items that can be expected to affect 2008 results when compared to 2007.First, revenue settlements related to prior periods are anticipated to decline and negatively impact 2008 diluted earnings per share by $.22 to $.24. Additionally, lower Universal Service Fund receipts are expected to negatively impact 2008 diluted earnings by $.08 to $.10 per share. These and other items that may affect 2008 results will be further discussed during the Company’s fourth quarter 2007 earnings call in February 2008. All outlook figures provided under this section are presented excluding the potential impact of any future mergers, acquisitions or divestitures, any share repurchases after October 31, or other nonrecurring events. Other. As previously reported, CenturyTel adopted the requirements of Staff Accounting Bulletin No.108 (SAB 108) in fourth quarter 2006, which required the results of operations previously reported in the first, second and third quarters of 2006 to be adjusted.Third quarter 2006 and nine months ended September 30, 2006 amounts included in this press release reflect amounts adjusted for the application of SAB 108. Reconciliation to GAAP. This release includes certain non-GAAP financial measures, including but not limited to operating cash flow, free cash flow and adjustments to GAAP measures to exclude the effect of nonrecurring items. In addition to providing key metrics for management to evaluate the Company’s performance, we believe these measurements assist investors in their understanding of period-to-period operating performance and in identifying historical and prospective trends. Reconciliations of non-GAAP financial measures to the most comparable GAAP measures are included in the attached financial schedules. Reconciliation of additional non-GAAP financial measures that may be discussed during the earnings call described below will be available in the Investor Relations portion of the Company’s Web site at www.centurytel.com. Investors are urged to consider these non-GAAP measures in addition to, and not in substitution for, measures prepared in accordance with GAAP. Investor Call. As previously announced, CenturyTel’s management will host a conference call at 10:30 a.m. Central Time today. Interested parties can access the call by dialing 866.219.5631.The call will be accessible for replay through November 7, 2007, by calling 888.258.7854 and entering the access code: 1147641. Investors can also listen to CenturyTel’s earnings conference call and replay by accessing the Investor Relations portion of the Company’s Web site at www.centurytel.com through November 21, 2007. In addition to historical information, this release includes certain forward-looking statements, estimates and projections that are based on current expectations only, and are subject to a number of risks, uncertainties and assumptions, many of which are beyond the control of the Company.Actual events and results may differ materially from those anticipated, estimated or projected if one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect.Factors that could affect actual results include but are not limited to:the timing, success and overall effects of competition from a wide variety of competitive providers; the risks inherent in rapid technological change; the effects of ongoing changes in the regulation of the communications industry; the Company’s ability to effectively manage its expansion opportunities, includingsuccessfully integrating newly-acquired properties into the Company’s operations andretaining and hiring key personnel; possible changes in the demand for, or pricing of, the Company’s products and services; the Company’s continued access to credit markets on favorable terms; the Company’s ability to successfully introduce new product or service offerings on a timely and cost-effective basis; the Company’s ability to collect its receivables from financially troubled communications companies; the Company’s ability to successfully negotiate collective bargaining agreements on reasonable terms without work stoppages; the effect of adverse weather; other risks referenced from time to time in the Company’s filings with the Securities and Exchange Commission (the “SEC”); and the effects of more general factors such as changes in interest rates, in tax rates, in accounting policies or practices, in operating, medical or administrative costs, in general market, labor or economic conditions, or in legislation, regulation or public policy.These and other uncertainties related to the Company’s business are described in greater detail in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, as updated by the Company’s subsequent SEC reports.You should be aware that new factors may emerge from time to time and it is not possible for management to identify all such factors, nor can it predict the impact of each such factor on the business or the extent to which any one or more factors may cause actual results to differ from those reflected in any forward-looking statements. You are further cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this release.The information contained in this release is as of November 1, 2007.The Company undertakes no obligation to update any of its forward-looking statements for any reason. CenturyTel (NYSE: CTL) is a leading provider of communications, high-speed Internet and entertainment services in small-to-mid-size cities through our broadband and fiber transport networks.Included in the S&P 500 Index, CenturyTel delivers advanced communications with a personal touch to customers in 25 states.Visit us at http://www.centurytel.com. ### CenturyTel, Inc. CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three months ended September 30, 2007 Three months ended September 30, 2006 As adjusted As adjusted Increase Less excluding Less excluding (decrease) non- non- non- non- Increase excluding As recurring recurring As recurring recurring (decrease) nonrecurring In thousands, except per share amounts reported items items reported items items as reported items OPERATING REVENUES Voice* $ 229,862 229,862 218,665 218,665 5.1 % 5.1 % Network access 248,490 527 (1 ) 247,963 219,897 560 (1 ) 219,337 13.0 % 13.1 % Data 134,630 134,630 91,473 91 (1 ) 91,382 47.2 % 47.3 % Fiber transport and CLEC 41,811 41,811 37,487 37,487 11.5 % 11.5 % Other* 54,040 54,040 52,315 52,315 3.3 % 3.3 % 708,833 527 708,306 619,837 651 619,186 14.4 % 14.4 % OPERATING EXPENSES Cost of services and products 246,430 1,967 (1 ) 244,463 226,536 3,092 (1 ) 223,444 8.8 % 9.4 % Selling, general and administrative 101,612 774 (1 ) 100,838 94,212 163 (1 ) 94,049 7.9 % 7.2 % Depreciation and amortization 136,606 136,606 130,147 130,147 5.0 % 5.0 % 484,648 2,741 481,907 450,895 3,255 447,640 7.5 % 7.7 % OPERATING INCOME 224,185 (2,214 ) 226,399 168,942 (2,604 ) 171,546 32.7 % 32.0 % OTHER INCOME (EXPENSE) Interest expense (55,176 ) (55,176 ) (47,857 ) (47,857 ) 15.3 % 15.3 % Other income (expense) 14,761 10,437 (2 ) 4,324 2,818 2,818 423.8 % 53.4 % Income tax expense (70,568 ) (3,158 ) (3 ) (67,410 ) (47,579 ) 1,000 (3 ) (48,579 ) 48.3 % 38.8 % NET INCOME $ 113,202 5,065 108,137 76,324 (1,604 ) 77,928 48.3 % 38.8 % BASIC EARNINGS PER SHARE $ 1.04 0.05 0.99 0.66 (0.01 ) 0.68 57.6 % 45.6 % DILUTED EARNINGS PER SHARE $ 1.01 0.05 0.97 0.64 (0.01 ) 0.66 57.8 % 47.0 % AVERAGE SHARES OUTSTANDING Basic 108,996 108,996 115,221 115,221 (5.4 %) (5.4 %) Diluted 112,229 112,229 120,448 120,448 (6.8 %) (6.8 %) DIVIDENDS PER COMMON SHARE $ 0.0650 0.0650 0.0625 0.0625 4.0 % 4.0 % NONRECURRING ITEMS (1)-Severance and related costs due to workforce reductions in third quarters of 2007 and 2006, including revenue impact. (2)-Gain on sale of non-core asset. (3)-Tax effect of above items. * Revenues from voice mail services previously reflected in "Other" revenues have been reclassified to "Voice" revenues for all periods. CenturyTel, Inc. CONSOLIDATED STATEMENTS OF INCOME NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine months ended September 30, 2007 Nine months ended September 30, 2006 As adjusted As adjusted Increase Less excluding Less excluding (decrease) non- non- non- non- Increase excluding As recurring recurring As recurring recurring (decrease) nonrecurring In thousands, except per share amounts reported items items reported items items as reported items OPERATING REVENUES Voice* $ 664,435 664,435 657,559 657,559 1.0 % 1.0 % Network access 726,091 49,514 (1 ) 676,577 666,883 1,688 (6 ) 665,195 8.9 % 1.7 % Data 338,700 338,700 259,158 275 (6 ) 258,883 30.7 % 30.8 % Fiber transport and CLEC 120,851 13 (1 ) 120,838 109,318 109,318 10.5 % 10.5 % Other* 149,602 1,869 (2 ) 147,733 147,117 147,117 1.7 % 0.4 % 1,999,679 51,396 1,948,283 1,840,035 1,963 1,838,072 8.7 % 6.0 % OPERATING EXPENSES Cost of services and products 686,349 (2,085 ) (3 ) 688,434 665,282 8,585 (6 ) 656,697 3.2 % 4.8 % Selling, general and administrative 290,525 774 (3 ) 289,751 285,748 845 (6 ) 284,903 1.7 % 1.7 % Depreciation and amortization 398,701 398,701 397,146 397,146 0.4 % 0.4 % 1,375,575 (1,311 ) 1,376,886 1,348,176 9,430 1,338,746 2.0 % 2.8 % OPERATING INCOME 624,104 52,707 571,397 491,859 (7,467 ) 499,326 26.9 % 14.4 % OTHER INCOME (EXPENSE) Interest expense (159,804 ) (159,804 ) (148,582 ) (148,582 ) 7.6 % 7.6 % Other income (expense) 28,131 10,437 (4 ) 17,694 130,874 118,649 (7 ) 12,225 (78.5 %) 44.7 % Income tax expense (189,094 ) (24,248 ) (5 ) (164,846 ) (176,357 ) (36,976 ) (8 ) (139,381 ) 7.2 % 18.3 % NET INCOME $ 303,337 38,896 264,441 297,794 74,206 223,588 1.9 % 18.3 % BASIC EARNINGS PER SHARE $ 2.77 0.36 2.41 2.53 0.63 1.90 9.5 % 26.8 % DILUTED EARNINGS PER SHARE $ 2.68 0.34 2.34 2.44 0.60 1.84 9.8 % 27.2 % AVERAGE SHARES OUTSTANDING Basic 109,478 109,478 117,685 117,685 (7.0 %) (7.0 %) Diluted 114,086 114,086 123,348 123,348 (7.5 %) (7.5 %) DIVIDENDS PER COMMON SHARE $ 0.1950 0.1950 0.1875 0.1875 4.0 % 4.0 % NONRECURRING ITEMS (1) -Revenue recorded upon settlement of a dispute with a carrier ($49.0 million) and revenue impact of severance and related costs due to workforce reductions ($.5 million). (2) -Reimbursement of amounts upon a change in our satellite television arrangement. (3) -Severance and related costs due to workforce reductions ($2.7 million), net of reimbursement of amounts upon a change in our satellite television arrangement ($4.1 million). (4) -Gain on sale of non-core asset. (5) -Tax effects of items (1) through (4). (6)-Severance and related costs due to workforce reduction, including revenue impact. (7)-Includes gain recorded upon redemption of Rural Telephone Bank stock ($117.8 million) and gain recorded upon sale of Arizona properties ($.9 million). (8)-Includes $43.4 million net tax expense related to Items (6) and (7), net of $6.4 million net tax benefit due to the resolution of various income tax audit issues. * Revenues from voice mail services previously reflected in "Other" revenues have been reclassified to "Voice" revenues for all periods. CenturyTel, Inc. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2006 (UNAUDITED) September 30, December 31, 2007 2006 (in thousands) ASSETS CURRENT ASSETS Cash and cash equivalents $ 58,714 25,668 Other current assets 269,166 264,449 Total current assets 327,880 290,117 NET PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment 8,598,777 7,893,760 Accumulated depreciation (5,453,958) (4,784,483) Net property, plant and equipment 3,144,819 3,109,277 GOODWILL AND OTHER ASSETS Goodwill 3,997,028 3,431,136 Other 762,923 610,477 Total goodwill and other assets 4,759,951 4,041,613 TOTAL ASSETS $ 8,232,650 7,441,007 LIABILITIES AND EQUITY CURRENT LIABILITIES Short-term debt and current maturities of long-term debt $ 254,895 178,012 Other current liabilities 425,021 439,553 Total current liabilities 679,916 617,565 LONG-TERM DEBT 2,747,576 2,412,852 DEFERRED CREDITS AND OTHER LIABILITIES 1,440,737 1,219,639 STOCKHOLDERS' EQUITY 3,364,421 3,190,951 TOTAL LIABILITIES AND EQUITY $ 8,232,650 7,441,007 CenturyTel, Inc. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (UNAUDITED) Three months ended September 30, 2007 Three months ended September 30, 2006 As adjusted As adjusted Less excluding Less excluding non- non- non- non- In thousands As recurring recurring As recurring recurring reported items items reported items items Operating cash flow and cash flow margin Operating income $ 224,185 (2,214 ) (1 ) 226,399 168,942 (2,604 ) (1 ) 171,546 Add:Depreciation and amortization 136,606 - 136,606 130,147 130,147 Operating cash flow $ 360,791 (2,214 ) 363,005 299,089 (2,604 ) 301,693 Revenues $ 708,833 527 (1 ) 708,306 619,837 651 (1 ) 619,186 Operating income margin (operating income divided by revenues) 31.6 % 32.0 % 27.3 % 27.7 % Operating cash flow margin (operating cash flow divided by revenues) 50.9 % 51.2 % 48.3 % 48.7 % Free cash flow (prior to debt service requirements and dividends) Net income $ 113,202 5,065 (2 ) 108,137 76,324 (1,604 ) (3 ) 77,928 Add:Depreciation and amortization 136,606 - 136,606 130,147 - 130,147 Less:Capital expenditures (77,445 ) - (77,445 ) (82,579 ) - (82,579 ) Free cash flow $ 172,363 5,065 167,298 123,892 (1,604 ) 125,496 Free cash flow $ 172,363 123,892 Gain on asset dispositions (10,436 ) - Deferred income taxes 13,106 11,262 Changes in current assets and current liabilities (42,321 ) (14,012 ) Increase in other noncurrent assets 4,400 4,132 Decrease in other noncurrent liabilities (2,542 ) (1,729 ) Retirement benefits 6,745 10,406 Excess tax benefits from share-based compensation (122 ) (2,913 ) Other, net 12,770 2,574 Add:Capital expenditures 77,445 82,579 Net cash provided by operating activities $ 231,408 216,191 NONRECURRING ITEMS (1)-Severance and related costs due to workforce reduction, including revenue impact (presented on a pre-tax basis). (2)-After-tax effect of gain on sale of non-core asset and severance and related costs due to workforce reduction. (3)-After-tax effect of severance and related costs due to workforce reduction. CenturyTel, Inc. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (UNAUDITED) Nine months ended September 30, 2007 Nine months ended September 30, 2006 As adjusted As adjusted Less excluding Less excluding non- non- non- non- In thousands As recurring recurring As recurring recurring reported items items reported items items Operating cash flow and cash flow margin Operating income $ 624,104 52,707 (1 ) 571,397 491,859 (7,467 ) (4 ) 499,326 Add:Depreciation and amortization 398,701 - 398,701 397,146 397,146 Operating cash flow $ 1,022,805 52,707 970,098 889,005 (7,467 ) 896,472 Revenues $ 1,999,679 51,396 (2 ) 1,948,283 1,840,035 1,963 (4 ) 1,838,072 Operating income margin (operating income divided by revenues) 31.2 % 29.3 % 26.7 % 27.2 % Operating cash flow margin (operating cash flow divided by revenues) 51.1 % 49.8 % 48.3 % 48.8 % Free cash flow (prior to debt service requirements and dividends) Net income $ 303,337 38,896 (3 ) 264,441 297,794 74,206 (5 ) 223,588 Add:Depreciation and amortization 398,701 - 398,701 397,146 397,146 Less:Capital expenditures (184,301 ) - (184,301 ) (213,034 ) (213,034 ) Free cash flow $ 517,737 38,896 478,841 481,906 74,206 407,700 Free cash flow $ 517,737 481,906 Gain on asset dispositions (10,436 ) (118,649 ) Deferred income taxes 43,111 33,413 Changes in current assets and current liabilities 28,514 (14,472 ) Decrease in other noncurrent assets 8,053 4,429 Increase (decrease) in other noncurrent liabilities (14,209 ) 557 Retirement benefits 21,392 25,332 Excess tax benefits from share-based compensation (6,434 ) (7,860 ) Other, net 17,404 4,818 Add:Capital expenditures 184,301 213,034 Net cash provided by operating activities $ 789,433 622,508 NONRECURRING ITEMS (1)-Includes (i) $49.0 million revenue recorded upon settlement of a dispute with a carrier; (ii) $5.9 million reimbursement of amounts upon a change in our satellite television arrangement, net of (iii) impact of severance and related costs due to workforce reduction ($2.2 million). (2)-Includes (i) $49.0 million revenue recorded upon settlement of a dispute with a carrier; (ii) $1.9 million reimbursement of amounts upon a change in our satellite television arrangement and (iii) revenue impact of severance and related costs due to workforce reduction ($.5 million). (3)-Includes after-tax gain on sale of non-core asset and the after-tax effect of Item (1). (4)-Severance and related costs due to workforce reduction, including related revenue impact. (5)-Includes (i) the after-tax effect of gains on sales of assets (primarily gain on Rural Telephone Bank stock redemption), (ii) the after-tax effect of Item (4) and (iii) a $6.4 million net tax benefit due to the resolution of various income tax audit issues.
